Exhibit 10.6

 

AMENDMENT, WAIVER AND MODIFICATION TO

 

SECURITIES PURCHASE AGREEMENT AND RELATED TRANSACTION DOCUMENTS

 

This Amendment, Waiver and Modification Agreement to the Securities Purchase
Agreement (the “Agreement”) and the Transaction Documents (as defined in the
Securities Purchase Agreement), dated as of February 10, 2015, is entered into
by and between VAPE Holdings, Inc., a Delaware corporation (the “Company”) and
the Redwood Management, LLC, including any designees and assignees thereto
identified on Exhibit A to this Agreement (the “Investor”) as of the date set
forth on the signature page hereto.

 

BACKGROUND

 

(A) On February 10, 2105, the Company and the Investor entered into a Securities
Purchase Agreement (as amended, modified, or supplemented from time to time, the
“Securities Purchase Agreement”), pursuant to which the Company agreed to issue
and sell to the Investor, and the Investor agreed to purchase from the Company,
pursuant to a certain Unsecured Convertible Note (the “Note”) in several
Closings for an aggregate subscription amount of $2,000,000, on the terms and
conditions set forth therein.

 

(B) At Closing of the Securities Purchase Agreement, the Investor paid the
Initial Cash Purchase Price of $200,000 (less original issue discount (“OID”)
and certain transaction expenses) and issued to the Company an offsetting
“Investor Note” in the principal amount of $1,627,200 (the sum of the initial
principal amount of the Investor Note together with the Initial Cash Purchase
Price, the “Purchase Price”).

 

(C) The Investor funded three (3) additional Tranches (as defined in the Note)
of the Note totaling $600,000 for an aggregate funding of $800,000 under the
Note. As a result of the funding, the Investor Note balance was reduced down to
$1,084,800.

 

(D) As set forth in the Securities Purchase Agreement, the Note and the Investor
Note, interest began accruing at Closing on the full $2,000,000 principal
balance of the Note and the full principal balance of the Investor Note at a
rate of ten percent (10.0%) per annum.

 

(E) Section 2.2 of the Note defines the Company’s Amortization Payment
Obligations.

 



 

 

 

(F) Section A.10 of the Note defines “Equity Conditions” as, …”during the period
in question, (a) Borrower shall have duly honored all conversions and
redemptions scheduled to occur or occurring by virtue of one or more Notices of
Conversion of Lender, if any, (b) Borrower shall have paid all liquidated
damages and other amounts owing to Lender in respect of this Note, (c) all of
the Conversion Shares issuable pursuant to the Transaction Documents (and shares
issuable in lieu of cash payments of interest) may be resold pursuant to Rule
144 without volume or manner-of-sale restrictions as determined by the counsel
to Borrower as set forth in a written opinion letter to such effect, addressed
and acceptable to the Transfer Agent and Lender, (d) the Common Stock is trading
on a Trading Market and all of the shares issuable pursuant to the Transaction
Documents are listed or quoted for trading on such Trading Market (and Borrower
believes, in good faith, that trading of the Common Stock on a Trading Market
will continue uninterrupted for the foreseeable future), (e) there is a
sufficient number of authorized but unissued and otherwise unreserved shares of
Common Stock for the issuance of all of the shares then issuable pursuant to the
Transaction Documents, (f) there is no existing Event of Default and no existing
event which, with the passage of time or the giving of notice, would constitute
an Event of Default, (g) the issuance of the shares in question to Lender would
not violate the limitations set forth in Section 10 herein, (h) there has been
no public announcement of a pending or proposed Fundamental Transaction or
Change of Control Transaction that has not been consummated, (i) the applicable
Lender is not in possession of any information provided by Borrower that
constitutes, or may constitute, material non-public information, (j) for each
Trading Day in a period of 10 consecutive Trading Days prior to the applicable
date in question, the daily dollar trading volume for the Common Stock on the
principal Trading Market exceeds $20,000 per Trading Day, (i) Borrower’s Common
Stock must be DTC and DWAC Eligible and not subject to a “DTC Chill” and (j)
Borrower has timely filed (or obtain extensions in respect thereof and file
within the applicable grace period) all reports required to be filed by Borrower
after the date hereof pursuant to the Exchange Act.”

 

(G) The parties now wish to enter into this Agreement in order to restructure
the existing Transaction Documents to define the Parties’ future rights and
obligations.

 

AGREED TERMS

 

1. Definitions and interpretation

 

1.1 Capitalized terms not otherwise defined herein shall have the meanings set
forth in the Securities Purchase Agreement.

 

1.2 The Outstanding Balance shall be defined as $800,000 plus accrued but unpaid
interest. Any reference to $2,000,000 or calculations derived therefrom are
hereby replaced with $800,000 and such future calculations must be derived from
this new Outstanding Balance.

 

2. Modification to Sections 2.2 and 2.3 of the Note

 

2.1 Section 2.2 is deleted in its entirety.

 

2.2 Section 2.3 is deleted in its entirety.

 



2

 

 

3. Modification to Section 3.1 of the Note

 

3.1 Section 3.1 of the Note shall be amended by replacing:

 

Conversion Price. Subject to the adjustments set forth herein, the conversion
price for each Conversion (the “Conversion Price”) shall be 70% (the “Conversion
Factor”) of the lowest daily VWAP (as defined below) in the ten (10) Trading
Days immediately preceding the applicable Conversion. Additionally, if at any
time after the Effective Date, the Conversion Shares are not DTC Eligible, then
the then-current Conversion Factor will automatically be reduced by 5% for all
future Conversions. Finally, in addition to the Default Effect, if any Major
Default occurs after the Effective Date, the Conversion Factor shall
automatically be reduced for all future Conversions by an additional 5% for each
of the first three (3) Major Defaults that occur after the Effective Date (for
the avoidance of doubt, each occurrence of any Major Default shall be deemed to
be a separate occurrence for purposes of the foregoing reductions in Conversion
Factor, even if the same Major Default occurs three (3) separate times). For
example, the first time the Conversion Shares are not DTC Eligible, the
Conversion Factor for future Conversions thereafter will be reduced from 70% to
65% for purposes of this example. If, thereafter, there are three (3) separate
occurrences of a Major Default pursuant to Section 4.1 (i) for purposes of this
example the Conversion Factor would be reduced by 5% for the first such
occurrence, and so on for each of the second and third occurrences of such Major
Default. Notwithstanding the foregoing, in no event shall the Conversion Factor
be less than 50% or the Conversion Price be less than $0.50 (the “Conversion
Price Floor”);

 

    For:

 

Conversion Price. Subject to the adjustments set forth herein, the conversion
price for each Conversion (the “Conversion Price”) shall be 55% (the “Conversion
Factor”) of the lowest traded price in the fifteen (15) Trading Days immediately
preceding the applicable Conversion. Additionally, if at any time after the
Effective Date, the Conversion Shares are not DTC Eligible, then the
then-current Conversion Factor will automatically be reduced by 5% for all
future Conversions. Finally, in addition to the Default Effect, if any Major
Default occurs after the Effective Date, the Conversion Factor shall
automatically be reduced for all future Conversions by an additional 5% for each
of the first three (3) Major Defaults that occur after the Effective Date (for
the avoidance of doubt, each occurrence of any Major Default shall be deemed to
be a separate occurrence for purposes of the foregoing reductions in Conversion
Factor, even if the same Major Default occurs three (3) separate times). For
example, the first time the Conversion Shares are not DTC Eligible, the
Conversion Factor for future Conversions thereafter will be reduced from 55% to
50% for purposes of this example. If, thereafter, there are three (3) separate
occurrences of a Major Default pursuant to Section 4.1(i), then for purposes of
this example the Conversion Factor would be reduced by 5% for the first such
occurrence, and so on for each of the second and third occurrences of such Major
Default.

 

4. Waiver of Certain Accrued Interest

 

The Company and Investor acknowledge and agree that any offsetting interest
previously accrued on the unfunded $2,000,000 principal sum of the Note and the
unfunded $1,627,200 principal sum of the Investor Note is hereby waived due to
offsetting interest claims and is of no further force and effect. For avoidance
of doubt, the Investor expressly waives claims to interest on the unpaid balance
of the Note up to and including the date of this Agreement.

 

5. Termination of the Investor Note

 

The Company and Investor agree that, due to the reduction of the Outstanding
Balance on the Note from $2,000,000 to $800,000 and the waiver of offsetting
interest claims by the parties, the Investor Note serves no additional purpose
and is hereby terminated in in its entirety. Any reference to the Investor Note
is hereby stricken throughout the Transaction Documents; provided, however, that
both parties agree that the Note and the Investor Note are two separate and
distinct instruments and the termination of the Investor Note has no impact,
force or effect on the Note.

 

6. Waiver of Past Claims for Default

 

The Company and Investor acknowledge that each party has certain claims against
each other for default under their various obligations under the Transaction
Documents and each party desires to waive past claims of default and set forth
new terms upon which to continue their contractual relationship. It is
understood and agreed by both parties that this waiver addresses only past
defaults up to the date of this Agreement and does not apply to events which may
trigger default provisions in the Transaction Documents in the future.

 

7. Representations and Warranties

 

The Company represents and warrants to the Investor as of the date of this
Agreement that:

 

  (a) it has the requisite corporate power and authority to enter into this
Agreement and to consummate the transactions contemplated by this Agreement;

 

  (b) it has taken all necessary corporate actions to authorize the execution,
delivery and performance of this Agreement and no further action is required by
the Company, the Board of Directors or the Company’s stockholders in connection
therewith; and

 

  (c) the obligations assumed by the Company in this Agreement are legal, valid,
and enforceable obligations binding on it in accordance with its terms.

 



3

 



 



8. Counterparts and delivery

 

This Agreement may be executed in two or more counterparts, all of which when
taken together shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each party and delivered to each
other party, it being understood that the parties need not sign the same
counterpart. In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” format data file, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile or “.pdf” signature page were an original thereof.

 

9. Governing law

 

This Agreement shall be governed by and shall be governed by and construed and
enforced in accordance with the internal laws of the State of New York, without
regard to the principles of conflicts of law thereof. Each party agrees that all
legal proceedings concerning the interpretations, enforcement and defense of the
transactions contemplated by this Agreement (whether brought against a party
hereto or its respective affiliates, directors, officers, shareholders,
partners, members, employees or agents) shall be commenced exclusively in the
state and federal courts sitting in the City of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the City of New York, Borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is improper or is an inconvenient venue for such
proceeding. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under the Securities Purchase Agreement and agrees that such service shall
constitute good and sufficient service of process and notice thereof. Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any other manner permitted by law.

  

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 



4

 

 

IN WITNESS WHEREOF, the Company and the Holder have caused this Amendment,
Waiver and Modification to Securities Purchase Agreement to be signed by their
duly authorized officers.

 

VAPE HOLDINGS, INC.       Dated: __________________ By:       Name:       
Title:       REDWOOD MANAGEMENT, LLC       Dated: __________________ By:      
Name:  John DeNobile     Title:    Manager and Member

 



5

 

 



Exhibit A

 

Redwood Management LLC

RDW Capital LLC

Redwood Fund III, Ltd.

Old Main Capital, LLC (assignee)

 

 

6

 

 

